DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maros (US 2011/0032085) in view of Barrenscheen (US 2020/0052711).
Regarding claim 1, figures 1 and 3 of Maros teach a device for limiting a power loss during a sampling of an input signal, the device comprising: a circuit [120] disposed in a signal path of the input signal, the circuit being configured to reduce a current flow along the signal path in response to a control signal [from 116] which indicates a sampling pause, wherein the device generates the control signal based on at least one current or voltage level of the digital signal [114 detects input 110a to control 116]. Maros does not teach where the input signal is a digital signal. However, Barrenscheen teaches using a digital input (par. 20). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the digital 
Regarding claim 2, the combination as indicated above teaches wherein the circuit includes a current-limiting circuit, and power consumption of the current-limiting circuit is varied by a switching element [of 122], which is controlled by the control signal.
Regarding claim 3, the combination as indicated above teaches wherein the current- limiting circuit includes an input resistor [R6 of fig. 3], and the current flow is limited by the current- limiting circuit to reduce the power loss through the input resistor (R6 adjusts control of switch).
Regarding claim 9, the combination as indicated above teaches a switching element [of 122], which switches an electrically conductive connection between the signal path and ground when the control signal which indicates a sampling pause is present at a control input of the switching element.
Regarding claim 11, the combination as indicated above teaches wherein the switching element is in the circuit.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maros in view of Barrenscheen in view of Koduka (US 2013/0285667).
Regarding claim 10, Maros in view of Barrenscheen teaches the device as indicated above in claim 1. The combination does not teach where malfunctioning is determined based on the sampling value. However, par. 48 of Koduka teaches testing for malfunctioning of sampling switches based on the value generated. In view of such teaching, it would have been .

Allowable Subject Matter
Claims 4-8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896